Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 28, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  158299(26)                                                                                              David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  FEDERAL NATIONAL MORTGAGE                                                                            Richard H. Bernstein
  ASSOCIATION,                                                                                         Elizabeth T. Clement
           Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 158299
                                                                    COA: 343969
                                                                    Macomb CC: 2017-000222-AV
  BARBARA ANN BRUKWINSKI,
  GEORGE GOWER, and AMY ANN DONLEY,
             Defendants-Appellants.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 21,
  2018 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 28, 2019
         a0520
                                                                               Clerk